Tils on, Judge:
The question involved in this appeal to reappraisement is the proper dutiable value of certain strontimn nitrate imported from Germany. The merchandise was entered at 357 reichs-marks per 1,000 kilos and was appraised at 36 reichsmarks per 100 kilos, less nondutiable items. The plaintiff contends that the proper dutiable value of this merchandise is 36 reichsmarks per 100 kilos packed, and I find that this contention is sustained by the evidence.
I, therefore, find the proper dutiable value of the merchandise covered by this appeal to be 36 reichsmarks per 100 kilos, packed, as claimed by the plaintiff. Judgment will be rendered accordingly.